          Case 6:17-bk-07077-KSJ         Doc 257     Filed 10/08/18     Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION
                               www.flmb.usrcourts.gov


 In re:
                                                  Case No.: 6:17-bk-07077-KSJ
  Ingersoll Financial, LLC                        Chapter 11

     Debtor.
 __________________________________/

                          DEBTOR’S OBJECTION TO
                  CLAIM NO. 135 FILED BY CITY OF CINCINNATI


             NOTICE OF OPPORTUNITY TO OBJECT AND FOR HEARING

       Pursuant to Local Rule 2002-4, the Court will consider the relief requested in
this paper without further notice or hearing unless a party in interest files a response
within 30 days from the date set forth on the attached proof of service, plus an
additional three days for service if any party was served by U.S. Mail.

       If you object to the relief requested in this paper, you must file a response with
the Clerk of the Court at George C. Young Federal Courthouse, 400 West
Washington Street, Suite 5100, Orlando, FL 32801, and serve a copy on the movant’s
attorney, Frank M. Wolff, Frank Martin Wolff, P.A., 19 E. Central Blvd., Orlando,
FL 32801 and any other appropriate persons within the time allowed. If you file and
serve a response within the time permitted, the Court will either schedule and notify
you of a hearing, or consider the response and grant or deny the relief requested
without a hearing.

       If you do not file a response within the time permitted, the Court will consider
that you do not oppose the relief requested in the paper, will proceed to consider the
paper without further notice or hearing, and may grant the relief requested.


          Ingersoll Financial, LLC (the “Debtor”), objects to proof of claim number 135 filed

by City of Cincinnati and states as follows:
        Case 6:17-bk-07077-KSJ         Doc 257      Filed 10/08/18   Page 2 of 3




       1.       Chapter 11 Case. On November 7, 2017, the Debtor filed this Chapter 11

case (the “Petition Date”).

       2.       Business of Debtor. Debtor is a Florida limited liability company formed

February 27, 2012, with its office located at office at 2 South Orange Avenue, Suite 202,

Orlando, FL 32801. The Debtor’s business has been to acquire distressed properties and

re-sell them to the public.

       3.       Proof of Claim. On September 7, 2018, City of Cincinnati (the “Creditor”)

filed claim number 135 as a secured claim in this case in the amount of $16,250.00.

       4.       Basis of Objection. There documentation attached to the Claim references

3 properties:

                   a. 1216 Gilsey Av, amount due: $5,000

                   b. 1128 Mansion Av, amount due $5,000; and

                   c. 1755 Denham St., amount due $6,250.00.

The property located at 1755 Denham St. is not owned by the Debtor but is owned by

Ingersoll Financial No. 41 Land Trust. Accordingly, the amount due with regard to 1755

Denham St. should be disallowed and Claim no. 135 should be allowed in the amount of

$10,000.00.

                                    Relief Requested

       For the reasons stated above, the Debtor requests entry of an order (1) sustaining

this objection; (2) determining that Claim no.35 is allowed in the amount of $10,000; and

(3) any other relief the Court deems appropriate.




                                            2
        Case 6:17-bk-07077-KSJ          Doc 257       Filed 10/08/18    Page 3 of 3




                                    Certificate Of Service

       I certify that this objection to claims has been served on October 8, 2018: (i) on all

filing users through the CM/ECF filing system; and (ii) by first class United States mail,

postage prepaid, to City of Cincinnati, Attn: Code Enforcement, 805 Central Ave, Suite

500, Cincinnati, OH 45202; and (iii) by first class United States mail, postage prepaid, and

email to City of Cincinnati, City Treasurer’s Office, Attn: Rajesh Ranjit, Senior

Accountant,    801    Plum    St,    Room      202,    Cincinnati,     OH,   45202,   email:

rajesh.ranjit@cincinnati-oh.gov and catherine.chapman@cincinnati-oh.gov.



                                       /s/ Frank M. Wolff
                                       Frank M. Wolff
                                       Florida Bar No. 319521
                                       Frank Martin Wolff, P.A.
                                       19 E. Central Blvd.
                                       Orlando, FL 32801
                                       Telephone (407) 982-4448
                                       Facsimile (407) 386-3364
                                       Email: fwolff@fwolfflaw.com

                                       Attorneys for the Debtor




                                              3
